Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  SYBLE HOOD, 



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00068-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Syble Hood, seeks a writ of mandamus against the Honorable James L. Rex, Judge
of the 109th District Court of Andrews County.  Relator has included a motion for emergency relief
in her petition.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the petition and record before us, we are unable to conclude that Relator is
entitled to the relief requested.  Accordingly, we deny mandamus relief and the request for
emergency relief.  See Tex.R.App.P. 52.8(a).


March 22, 2007					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.